 

EXECUTIVE EMPLOYMENT AGREEMENT

 

The Employment Agreement is entered into this 25th day of March, 2013 and
effective April 1, 2013 between Axion Power International, Inc., a Delaware
corporation, having a place of business at 3601 Clover Lane, New Castle,
Pennsylvania 16105 (the "Company") and Charles R. Trego 2018 Bishop Woods Court,
Poland, OH 44514, (the “Executive”).

 

A.The Company is engaged in research, development, manufacturing and sales
relating to a novel technology for a supercapacitor/battery hybrid that replaces
the lead-based negative electrode in a lead-acid battery with a highly permeable
nanoporous carbon electrode; and in research, development, manufacturing and
sales relating to both conventional and advanced lead acid batteries including
new grid technologies for the positive and potentially the negative late and
carbon additives to the standard lead acid battery; and is exploring various
other integration technologies for stationary and motive applications.

 

B.The Company owns all of the proprietary interests in the Company's good will
and its Confidential Information (as hereinafter defined), all of which
information is not publicly available and is considered by the Company to be
confidential trade secrets. The Company imparts to its Employees, and said
Employees require during the course of their employment, access to Confidential
Information.

 

C.Executive during the course of employment with the Company: (i) will obtain
material knowledge and information regarding the Company's Customers, including
without limitation Customers' specialized requirements, preferences and
financial condition, all of which are materially important in the Company's
business relationship with such Customers; (ii) may perform duties for the
Company, which duties themselves are of a highly confidential nature; (iii) is
encouraged by the Company to develop personal relationships with the Company's
suppliers, Customers and prospective Customers; (iv) generally has access to
Confidential Information; and (v) has developed and will develop expertise in
the field of lead-acid batteries, Axion's PbC Technology, battery testing,
carbon sheeting, and other technologies currently under development by Axion.

 

D.The Company is vulnerable to unfair post-employment competition by Executive,
since Executive has access to Confidential Information and has personal
relationships with the Company's suppliers, Customers and prospective Customers.

 

E.Executive acknowledges the vulnerability of the Company to post-employment
competition by Executive and is willing to enter into this Agreement with the
Company, pursuant to which Executive agrees not to disclose any of the Company's
Confidential Information and not to compete against the Company following
termination of employment for the time periods and to the limited extent set
forth in this Agreement.

 

F.The Company desires to employ Executive as its Chief Financial Officer and
Executive desires to accept such employment, pursuant to the terms set forth in
this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1)Executive Representations and Warranties. The Executive represents and
warrants to the Company that he is free to accept employment hereunder and that
he has no prior or other obligations or commitments of any kind to anyone that
would in any way hinder or interfere with his acceptance of the full,
uninhibited and faithful performance of this Agreement, or the exercise of his
best efforts as an Executive of the Company.

 

2)Employment and Duties. The Company shall employ the Executive as its Chief
Financial Officer. The Executive will work from the Company's office and battery
manufacturing center in the New Castle, Pennsylvania area and will report
directly to Thomas Granville, Chief Executive Officer. Executive will devote
Executive’s full time and effort, energies and abilities as are required in the
discretion of the Executive Officers for the proper and efficient performance of
such duties and responsibilities.

 

a)Specifically:

 

i)Executive will devote Executive's full time, attention and ability to the
Company's business and affairs;

 

ii)Executive will not enter into the services of, nor be employed in any
capacity or for any purpose whatsoever by, any person, firm or corporation other
than us, nor will Executive be engaged in or by any business, enterprise or
undertaking other than your employment under this Employment Agreement unless
Executive obtains our prior written approval;

 

iii)Executive from time to time will be called upon to travel in the course of
performing your responsibilities for the Company;

 

iv)Executive will be responsible for all the duties and responsibilities of the
Chief Financial Officer including the following:

 

v)Present and report accurate timely financial information to Management and the
Board of Directors.

 

vi)Develop reporting routines and briefings with the Audit Committee.

 

vii)Prepare financials in accordance with guidelines and cooperation of
Independent Auditors

 

viii)Oversee SEC filings including 8-K's, 10-Q's and 10- K's.

 

ix)Interpret relevant SEC, FASB and GAAP pronouncements.

 

x)Work closely with the CEO as a partner and an advisor on all segments of the
Company's business.

 

xi)Oversee the budget preparation process and provide updated information on a
monthly basis.

 



 

 

 

xii)Oversee all accounting functions including processing of purchase orders,
payables and receivables.

 

xiii)Oversee the capital structure of the Company and advise on the best
changing mix of debt and equity.

 

xiv)Oversee any necessary changes to the NAV accounting system or with respect
to implementation of new inventory control measures.

 

xv)Oversee and lead Sarbanes Oxley compliance. Oversee and be responsible for
the collection of all corporate documents including contracts, debt instruments,
equity instruments;-board of director minutes, committee minutes, etc.

 

xvi)Recommend and oversee required records retention programs.

 

xvii)Actively participate, as a member of the Senior Management Team, in the
development of an overall business plan for Axion

 

xviii)Provide ongoing economic forecasts and modeling.

 

xix)Provide financial models for various existing and future products of the
Company.

 

xx)Actively participate as a member of the product development/approval team.

 

xxi)Perform any other reasonable task that is consistent with the position of
Chief Financial Officer as assigned by the CEO or at the direction the Board of
Directors.

 

3)Conduct of Executive. During the entire Term of this Agreement, the Executive
shall devote his full business time, effort, skill and attention to the affairs
of the Company and its subsidiaries, will use his best efforts to promote the
interests of the Company, and will discharge his responsibilities in a diligent
and faithful manner, consistent with sound business practices. In furtherance of
the foregoing:

 

a)The Executive understands and agrees that he owes the Company a fiduciary
duty, without limiting any other obligations or requirements that are imposed on
the Executive by this Employment Agreement or by law. As such, the Executive
shall occupy a position of and commit to the highest degree of trust, loyalty,
honesty and good faith in all of his dealings with and on behalf of the Company.

 

b)The Executive represents that his employment by the Company will not conflict
with any obligations which he has to any other person, firm or entity. The
Executive specifically represents that he has not brought to the Company (during
the period before the signing of this Agreement) and he will not bring to the
Company any materials or documents of a former or present employer, or any
confidential information or property of any other person, firm or entity.

 

c)The Company does not offer, pay, or receive payments in exchange for the
referral of a customer. The Executive shall not receive any remuneration from
any outside person or entity related to the services performed by the Executive
for the Company or the products purchased or sold by the Company.

 



 

 

 

d)The Executive shall comply with all applicable laws, including Federal, State
and Municipal purchasing requirements. The Executive understands that failure to
do so exposes the Company, its officers, directors, Executives and agents to
possible sanctions, monetary penalties, criminal prosecution and other
disciplinary actions. The Executive shall seek appropriate guidance from the
Company when the application of a law is unclear.

 

4)Conditions of Employment.

 

a)Term of Employment. Unless terminated earlier in accordance with the
provisions of this Agreement, the Company will employ the Executive for a period
commencing on April 1, 2013 and terminating on March 31, 2016 (the “Term”).

 

In determining whether to continue to term the employment of any Executive
Officer, the board will use as a metric, the failure of the Company to meet at
least 75% of its Total Net Sales and EBITDA projections for any prior six month
period beginning January 1, 2014. Such projections will be published and made
available to the board no later than the 10th day prior to each six month period
beginning on January 1 and including June 1 of the applicable calendar years. In
determining accountability for the failure to reach such projections, the board
shall make exceptions for an Act of God, or a failure of a single source
supplier to meet its supply commitments due to an act unforeseeable by the
Company and unavoidable to remedy due to an unavoidable inability to establish
an alternate second supplier of the item, or any other event that the board
deems completely beyond the control of the Company. 

 

b)Place of Employment. The Executive shall occupy offices at the Company's
facility in New Castle, PA. The Executive shall not be required to relocate to
any other business location maintained by the Company although the Executive
expressly agrees that regular travel shall be necessary as part of his duties.

 

c)Ownership of Company Records and Reports. The Executive shall not, except in
the performance of his duties hereunder, at any time or in any manner make or
cause to be made any copies, pictures, duplicates, facsimiles, or other
reproductions or recordings or any abstracts or summaries of any reports,
studies, memoranda, correspondence, manuals, records, plans or other written or
otherwise recorded materials of any kind whatever belonging to or in the
possession of the Company, or of any subsidiary or affiliate of the Company,
including but not limited to materials describing or in any way relating to the
Company's business activities including, but not limited to, its proprietary
techniques and technologies, its operational and financial matters, its business
and financial and development plans, its personnel training and development
programs and its industry relationships. The Executive shall have no right,
title or interest in any such material, and the Executive agrees that, except in
the performance of his duties hereunder, he will not, without the prior written
consent of the Company remove any such material from any premises of the
Company, or any subsidiary or affiliate of the Company, and immediately upon the
termination of his employment for any reason whatsoever Executive shall return
to the Company all such material in his possession.

 



 

 

 

d)It is expressly agreed and understood that the Executive shall execute and be
bound by the terms and conditions of the Executive Agreement which is attached
hereto and made a part hereof as Exhibit A.

 

5)Compensation.

 

a)The Company shall compensate the Executive for all services to be rendered by
him during the Term as follows:

 

b)The Executive shall receive an annualized salary of $225,000.00, paid on a
regular basis according to company payroll practice which at the time of signing
is bi-weekly (subject to change) for services rendered during the period
commencing on April 1, 2013 and terminating on March 31, 2016. The Executive's
salary shall be reviewed on an annual basis. The amount of such Salary shall be
eligible for adjustment, if any, subject to renegotiation based on the
performance of the Executive and the performance of the Company. The Executive
will also be eligible for 2013 cash and option bonus awards, based on plans,
programs and/or milestones established by the CEO on advice and consent from the
Compensation Committee of the Board of Directors with input from the Chief
Operating Officer and the Executive. Both of these determinations will be made
in writing within 45 days of the execution of this agreement.

 

In addition, The Executive shall be allowed an automobile allowance of $750.00
per month to be applied to the car of his choice. The Executive shall be
entitled to reimbursement at the maximum allowable mileage rate under applicable
income tax rules for all reasonable business use of his personal vehicle.

 

c)During the term of this agreement, the Company will reimburse the Executive
for all reasonable business expenses incurred by him on behalf of the company in
the performance of his duties hereunder upon presentation of vouchers, receipts
or other evidence of such expenses in accordance with the policies of the
Company, and provided that Executive shall incur no expenses that exceed
$2,500.00 without prior authorization of the Company.

 

d)As partial compensation for the execution  of this Agreement and in
consideration of the level of compensation paid to the Executive since April,
2010, the Company will pay the Executive a  stipend   as an  additional
 inducement to retain the services of the Executive  over the term of this
Agreement as follows :

i)Upon execution of the Agreement , the Executive will be paid $22,500 (Twenty
Two Thousand Five Hundred dollars), subject to normal withholdings and
deductions within 45 days following the execution of this Agreement:

ii)Provided the Executive is an employee in good standing in the position of
Chief Financial Officer on April 1, 2014 , the Executive will be paid a stipend
 of  $22,500 (Twenty Two Thousand Five Hundred dollars), subject to normal
withholdings and deductions on the first regularly scheduled payroll following
April 30, 2014;

iii)Provided the Executive is an employee in good standing in the position of
Chief Financial Officer on April 1, 2015 , the Executive will be paid a stipend
 of  $22,500 (Twenty Two Thousand Five Hundred dollars), subject to normal
withholdings and deductions on the first regularly scheduled payroll following
April 30, 2015:

 



 

 

 

 iv)Provided the Executive is an employee in good standing in the position of
Chief Financial Officer on April 1, 2016 , the Executive will be paid a stipend
 $22,500 (Twenty Two Thousand Five Hundred dollars), subject to normal
withholdings and deductions on the first regularly scheduled payroll following
April 30, 2016

 

e)The Executive shall participate in any Executive compensation plans adopted by
the shareholders of the Company; provided, however, that the discretionary
authority to determine the level of the Executive's participation therein and
the terms and conditions of such participation shall remain vested in the CEO
and the Compensation Committee of the Board of Directors and the Compensation
Committee shall have the authority to adjust such participation upward or
downward from time to time in its sole discretion.

 

f)During the Term of this Agreement, the Company will reimburse the Executive
for all reasonable business expenses incurred by him on behalf of the Company in
the performance of his duties hereunder upon presentation of vouchers, receipts
or other evidence of such expenses in accordance with the policies of the
Company.

 

d)Notwithstanding any other provision of this Agreement, it is agreed that the
Executive shall be entitled to receive such incentive bonuses, stock options and
other benefits as the Compensation Committee of the Board of Directors may grant
from time to time, and any income tax liabilities arising there from shall be
due and payable at the Executive's sole expense, and the Executive acknowledges
that the Company may make appropriate withholding from salary for such grants.

 

e)Benefits. During the Employment Period, Executive shall be entitled to the
benefits approved by the Board or any of the Executive Officers; as such
benefits may be adjusted by the Board or any of the Executive Officers from time
to time in their sole and absolute discretion. Upon termination of the
Employment Period, benefits for periods subsequent to such termination shall
cease. Executive will be entitled to four (4) weeks paid vacation per full year
of employment to be given and accrued as set forth in the Company employee
handbook.

 

f)Health Benefits. Executive and his qualifying family members will be eligible
to participate in the Company's health benefit plans, as may be in effect from
time to time at the sole discretion of the Company, provided that the permanent
residence of each person receiving benefits is in the New Castle, PA area. More
information is available from Human Resources.

 

g)Deductions, Taxes and Withholding. All amounts payable or which become payable
hereunder shall be subject to any deductions authorized by Executive, any
set-off or reimbursement deemed appropriate by the Company and permitted by law
and any deductions or set-offs permitted by this Agreement and all deductions
and withholding authorized by law. Executive is responsible for payment of all
taxes related to Executive's compensation, whether cash or equity compensation
or otherwise.

 



 

 

 

h)Termination of Employment.

a.This Agreement and the compensation payable to Executive hereunder shall
terminate and cease to accrue forthwith upon Executive's death.

 

b.If the Executive's employment is terminated (i) other than for cause (as
defined below) by the Company, or (ii) by the Executive for good reason (as
defined below), the Company shall pay to Executive an aggregate severance amount
equal to Fifty per cent (50%) of the Executive's annual base salary in effect as
of the date of such termination (i.e., six months' base salary and such amount
being referred to as the "Severance Amount"). The Severance Amount may be paid
in as part of the regular ongoing payroll for the specified time, provided that
payment of the Severance Amount shall be contingent upon the Executive signing
the release and waiver agreement in Exhibit B.

 

For the purposes of this Agreement, "cause" for termination by the Company shall
mean (i) a material breach of this Agreement by Executive; (ii) a breach of
Executive's duty of loyalty to the Company or any act of dishonesty with respect
to the Company or its stockholders, customers or suppliers; (iii) Executive's
continued failure or refusal to perform, in any material respect, any duty or
responsibility to the Company which is normally attached to Executive's
position(after notice and a 10-day cure period), provided, however, any
subsequent failure or refusal to perform such duty or responsibility shall
entitle the Company to terminate employment for Just Cause without notice or an
opportunity to cure; (iv) Executive's gross negligence or willful misconduct in
performing those duties which are normally attached to Executive's position; (v)
the commission by Executive of an act of fraud, conversion, misappropriation
(including the unauthorized use or disclosure of confidential or proprietary
information of the Company) or embezzlement or crime of moral turpitude; (vi) a
conviction of or guilty plea or confession by Executive to any fraud,
conversion, misappropriation, embezzlement or felony; (vii) the exposure of the
Company to any criminal liability or loss of business opportunity or reduction
in revenues or increase in losses substantially caused by the conduct of
Executive which results in a material adverse effect upon the Company's
business, operations, financial condition or results of operations or the
exposure of the Company to any bona fide claims which may result in civil
liability caused by Executive's unlawful harassment in employment; or (viii) the
repeated taking of any action prohibited (a) by the Board or any of the
Executive Officers, provided that Executive has received at least one written
notice of having taken an action so prohibited, or (b) by this Agreement. For
purposes of this Agreement, "Executive's duty of loyalty to the Company" shall
include Executive's fiduciary obligation to place the interests of the Company
ahead of Executive's personal interests and thereby not knowingly profit
personally at the expense of the Company, and shall also include specifically
the affirmative obligation to disclose promptly to the Board any known conflicts
of interest Executive may have with respect to the Company, and the negative
obligations not to usurp corporate opportunities of the Company, not to engage
in any "conflict-of-interest" transactions with the Company (without the
approval of the Board), and not to compete directly with the Company (without
the approval of the Board). Good Reason shall mean the occurrence or failure to
cause the occurrence, as the case may be, without your express written consent,
of any of the following circumstances: (i) material demotion (except in
connection with the termination of your employment for Cause or as a result of
your death, or temporarily as a result of your illness or other absence), (ii) a
relocation of the Company's executive office in New Castle, PA to a location
more than 70 miles from its current location; (iii) any material breach by the
Company of any provision of this Agreement; or (iv) failure of any successor to
the Company (whether direct or indirect and whether by merger, acquisition,
consolidation or otherwise) to assume in a writing delivered to you upon the
assignee becoming such, the obligations of the Company hereunder.

 



 

 

 

c.During the term of this agreement, the Executive’s employment may be
terminated by either party for any reason, or for no reason, upon written notice
given not less than ten (10) days prior to the termination date. Severance
payment will not be owed if Executive chooses to leave the Company for any
reason not initiated by the Company.

 

d.At the end of the term of this Agreement, the Executive’s employment may be
terminated by either party for any reason, or for no reason, upon written notice
given not less than ninety (90) days prior to the termination date. Non-renewal
of contract is not grounds for being eligible for a severance payment.

 

i)Specific Performance.

 

If any portion of this Agreement is found by a court of competent jurisdiction
to be too broad to permit enforcement of such restriction to its full extent,
then such restriction shall be enforced to the maximum extent permitted by law,
and the Executive hereby consents and agrees that such scope may be judicially
modified accordingly in any proceeding brought to enforce such restriction. All
provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect any remaining
provision. The Executive acknowledges and agrees that the Company's remedy at
law for any breach of any of his obligations hereunder would be inadequate, and
agrees and consents that temporary and permanent injunctive relief may be
granted in any proceeding that may be brought to enforce any provision of this
Agreement without the necessity of proof of actual damage and without any bond
or other security being required. Such remedies shall not be exclusive and shall
be in addition to any other remedy which the Company may have.

 

j)Miscellaneous:

 

a.The failure of a party to insist on any occasion upon strict adherence to any
Term of this Agreement shall not be considered to be a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that Term or
any other Term of this Agreement. Any waiver must be in writing.

 

b.All notices and other communications under this Agreement shall be in writing
and shall be delivered personally or mailed by registered mail, return receipt
requested, and shall be deemed given when so delivered or mailed, to a party at
such address as a party may, from time to time, designate in writing to the
other party.

c.Notwithstanding the termination of the Executive's employment hereunder, the
provisions of Paragraphs 6, 7, 8 and 9 survive such termination.

 

d.This Agreement shall be assigned to and inure to the benefit of and be binding
upon, any successor to substantially all of the assets and business of the
Company as a going concern, whether by merger, consolidation, liquidation or
sale of substantially all of the assets of the Company or otherwise.

 



 

 

 

e.This Agreement constitutes the entire Agreement between the parties regarding
the above matters, and each party acknowledges that there are no other written
or verbal Agreements or understandings relating to such subject matter between
the Executive and the Company or between the Executive and any other individuals
or entities other than those set forth herein. No amendment to this Agreement
shall be effective unless it is in writing and signed by both the parties
hereto.

 

f.This agreement shall remain confidential between the parties and not disclosed
to anyone unless agreed to by both parties or otherwise required under law.

 

g.Paragraph 6 of this Agreement shall be construed in accordance with the
General Corporation Law of Delaware. All other provisions of this Agreement
shall be construed according to the laws of the Commonwealth of Pennsylvania
pertaining to Agreements formed and to be formed wholly within the Commonwealth
of Pennsylvania. The Executive represents and warrants that he has reviewed this
Agreement in detail with his legal and other advisors, as he considers
appropriate, and that he fully understands the consequences to him of its
provisions. The Executive is relying on his own judgment and the judgment of his
advisors with respect to this Agreement.

 

h.In the event a dispute arises out of, in connection with, or with respect to
this Agreement, or any breach thereof, such dispute shall, on the written
request of one party delivered to the other party, be submitted to and settled
by binding arbitration before a single arbitrator conducted in New Castle,
Pennsylvania, United States in accordance with the Laws of the Commonwealth of
Pennsylvania. The award of such arbitrator shall be final and may be entered by
any party hereto in any court of competent jurisdiction. The party against whom
the arbitrator's award is rendered shall pay all costs and expenses of such
arbitration, unless the arbitrator shall specifically allocate costs in a
different manner because the award is not entirely in favor of either party.

 

i.This Agreement may be executed in any number of counterparts, which will each
be deemed to be an original for all purposes hereof.

 

IN WITNESS WHEREOF, the parties have signed this Agreement intending to be bound
thereby.

 



AXION POWER INTERNATIONAL, INC.           /s/ Thomas Granville   3/25/2013
Thomas Granville, CEO   Date signed       /s/ Charles Trego   3/25/2013
Executive Signature   Date signed       Executive Printed Name    

 



 

 

 

EXHIBIT A

 

Executive Agreement

 

AXION POWER INTERNATIONAL, INC.

 

EXECUTIVE AGREEMENT

  



Trego   Charles   R. EXECUTIVE’S LAST NAME   FIRST NAME   INITIAL

 

A)DEFINITIONS

 

1)AXION means Axion Power International, Inc., and any existing or future
subsidiaries, owned or controlled, directly or indirectly by Axion.

 

2)CONFIDENTIAL INFORMATION means information, not generally known, and
proprietary to Axion, including trade secret information, about Axion's
processes and products, including information relating to research, development,
manufacture, purchasing, accounting, engineering, marketing, merchandising,
selling, leasing, servicing, finance and business systems and techniques. All
information disclosed to me, or to which I have reasonable basis to believe to
be Confidential Information, or which is treated by Axion as being Confidential
Information, shall be presumed to be Confidential Information.

 

3)INVENTIONS means discoveries, improvements and ideas (whether or not shown or
described in writing or reduced to practice) and works of authorship, whether or
not patentable or copyrightable, (1) which relate directly to the business of
Axion, or (2) which relate to Axion’s actual or demonstrably anticipated
research or development, or (3) which result from any work performed by me for
Axion, or (4) for which equipment, supplies, facility or trade secret
information of Axion is used, or (5) which is developed on any Axion time.

 

4)CONFLICTING PRODUCT means any product, process, system or service of any
person or organization other than Axion, in existence or under development,
which is the same as or similar to or competes with, or has a usage allied to, a
product, process, system or service upon which I work (in either a sales or a
non-sales capacity) during the last three years of my employment by Axion, or
about which I acquire Confidential Information

 

5)CONFLICTING ORGANIZATION means any person or organization which is
engaged in or about to become engaged in, research on or development,
production, marketing, leasing, selling or servicing of a Conflicting Product.

 



 

 

 

B)Agreement

 

I AM EMPLOYED OR DESIRE TO BE EMPLOYED BY AXION IN A CAPACITY IN WHICH I MAY
RECEIVE OR CONTRIBUTE TO CONFIDENTIAL INFORMATION. IN CONSIDERATION OF SUCH
EMPLOYMENT OR CONTINUED EMPLOYMENT, AND THE WAGES OR SALARY AND OTHER EXECUTIVE
BENEFITS IN COMPENSATION FOR MY SERVICES, AND IN CONSIDERATION OF BEING GIVEN
ACCESS TO CONFIDENTIAL INFORMATION; I AGREE THAT:

 

1)With respect to Inventions made, authorized or conceived by me, either solely
or

 

2)jointly with others, (1) during my employment, whether or not during normal
working hours or whether or not at Axion's premises; or (2) within one year
after termination of my employment, I will:

 

a)Keep accurate, complete and timely records of such Inventions, which records
shall be Axion property and be retained on Axion's premises.

 

b)Promptly and fully disclose and describe such Inventions in writing to Axion.

 

c)Assign (and I do hereby assign) to Axion all of my rights to such Inventions
and to applications for letters patent and/or copyright in all countries and to
letters patent and/or copyrights granted upon such Inventions in all countries,

 

d)Acknowledge and deliver promptly to Axion (without charge to Axion but at the
expense of Axion) such written instruments and to do such other acts as may be
necessary in the opinion of Axion to preserve property rights against
forfeiture, abandonment or loss and to obtain and maintain letters patent and/or
copyrights and to vest the entire right and title thereto in Axion.

 

e)At the request of Axion and at its cost, the Executive shall assist Axion, or
any person or persons from time to time designated by it, to obtain the
copyright, trademark and/or grant of patents in the United States and/or in such
other country or countries as may be designated by Axion, covering such
improvements, discoveries, ideas and inventions and shall in connection
therewith and in connection with the defense of any patents execute such
applications, statements or other documents, furnish such information and data
and take all such other action (including, but not limited to, the giving of
testimony) as Axion may from time to time reasonably request.

 

NOTICE: This is to notify you that paragraph A of this Axion "Executive
Agreement" you are being asked to sign as a condition of your employment does
not apply to an Invention for which no equipment, supplies, facility or trade
secret information of Axion was used and which was developed entirely on your
own time, and (1) which does not relate (a) directly to the business of Axion or
(b) to Axion's actual or demonstrably anticipated research or development, or
(2) which does not result from any work performed by you for Axion. If any
exists, a detailed list of it should be attached to this agreement as an
addendum.

 



 

 

 

3)EXCEPT as required in my duties to Axion, I will never, either during my
employment by Axion or thereafter, use or disclose any Confidential Information
as defined in paragraph 2 hereinabove.

 

4)UPON termination of my employment with Axion, all records and any
compositions, articles, devices, and other items which disclose or embody
Confidential Information including all copies or specimens thereof in my
possession, whether prepared or made by me or others, will be left with Axion.

 

5)EXCEPT as listed at the end of this Agreement, I will not assert any rights
under any Inventions as having been made, conceived, authored or acquired by me
prior to my being employed by Axion.

 

6)FOR a period of two years after termination of my employment with Axion:

 

a)I will inform any new employer, prior to accepting employment of the existence
of this Executive agreement and provide such employer with a copy thereof.

 

b)If I have been or am employed by Axion in a sales capacity, I will not render
services in the United States, directly or indirectly, to any Conflicting
Organization in connection with the development, manufacture, marketing, sale,
merchandising, leasing, servicing or promotion of any Conflicting Product to any
person or organization upon whom I called, or whose account I supervised on
behalf of Axion, at any time during the last three years of my employment by
Axion.

 

c)If I have been or am employed by Axion in a non-sales capacity, I will not
render, to any Conflicting Organization, services, directly or indirectly, in
the United States or in any country in which Axion has a plant for manufacturing
a product upon which I work during my employment by Axion or in which Axion
provides a service in which I participate during my employment by Axion, except
that I may accept employment with a large Conflicting Organization whose
business is diversified (and which has separate and distinct divisions), and
which as to part of its business is not a Conflicting Organization, provided
Axion, prior to my accepting such employment, shall receive separate written
assurances satisfactory to Axion from such Conflicting Organization and from me,
that I will not render services directly or indirectly in connection with any
Conflicting Product.

 

d)If I am unable to obtain employment consistent with my abilities and
education, within one month after termination of my employment with Axion,
solely because of provisions of this paragraph, such provisions shall thereafter
continue to bind me only as long as Axion shall make payments to me equal to my
monthly base pay at termination (exclusive of extra compensation, bonus or
Employee benefits) for each month of such unemployment commencing with the
second month after termination of my employment with Axion.

 



 

 

 

1)I agree that I will, during each month of such unemployment, make
conscientious and aggressive efforts to find employment; and I will, within ten
days after the end of each calendar month, give Axion a detailed written account
of my efforts to obtain employment. Such account will include a statement by me
that although I aggressively sought employment, I was unable to obtain it solely
because of the provisions of this Agreement.

 

2)It is understood that Axion shall, at its option, be relieved of making a
monthly payment to me for any month during which I failed to seek employment
conscientiously and aggressively, and to account to Axion, as provided for
above.

 

3)Axion is obligated to make such payments to me, upon my fulfillment of the
conditions set forth above, for 23 consecutive months unless Axion gives me
written permission to accept available employment, or gives me a written release
from the obligations of paragraph E.

 

4)Axion's obligation to make such monthly payments shall terminate upon my death
or upon my obtaining employment. I agree that I will give prompt
written notice of such employment to Axion.

 

5)Axion shall not be liable, under this Agreement, or in any action relating
thereto, for any amount greater than the equivalent of 23 such monthly payments,
less amounts paid to me by Axion pursuant to this Agreement; Axion not being
obliged to make a payment to me for the first month of such unemployment.

 

e)If, after termination of my employment with Axion, I obtain other employment
but because of the provisions of paragraph E, my position is such that my gross
monthly income will be less than that which I last received from Axion as
monthly base pay at termination, then Axion’s obligations to make payments to me
for the period specified in paragraph E, d. I will be limited to the difference
between my monthly base pay at Axion, at termination, and the gross monthly
income I will receive in my subsequent employment (6), d),1)).

 

f)ALL MY obligations under paragraphs A through D of this Agreement shall be
binding upon my heirs, spouses, assigns and legal representatives.

 

g)IF ANY provision of this Agreement shall contravene any statute of a
particular state which I perform services for Axion, then this Agreement shall
be construed as if such provision is not contained herein insofar as enforcement
of this Agreement against me in such particular state is concerned.

 

h)THIS AGREEMENT replaces any existing Agreement entered into by me and Axion
relating generally to the same subject matter; but such replacement shall not
affect rights and obligations of either party arising out of any such prior
Agreement which shall then continue to be in effect for that purpose.

 



 

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement intending to be bound
thereby.

 



AXION POWER INTERNATIONAL, INC.           /s/ Thomas Granville   3/25/2013
Thomas Granville, CEO   Date signed       /s/ Charles Trego   3/25/2013
Executive Signature   Date signed             Executive Printed Name    

 

 

 

 



Exhibit B

 

Reference Exhibit B 10.53

 





 

 

 